DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on January 26, 2022, which amends claims 1, 11-14 and 17-20, cancels Claims 3, 10 and 15, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Response to Arguments
Regarding limitations of Claims of the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200156676 A1 (Chung), in view of US 20170106885 A1 (Singh) and in further view of Stuart, Cameron, Autonomous Track Geometry Measurement System, USDOT April 24, 2017 (Stuart), EP 1186509 B1 (Massetti) and Prasongpongchai, T., Chalidabhongse, T.H. and Leelhapantu, S., 2017, September. A vision-based method for the detection of missing rail fasteners. In 2017 IEEE International Conference on Signal and Image Processing Applications (ICSIPA) (pp. 419-424). IEEE (Prasongpongchai).
Regarding Claims 1, 17 and 19, Chung teaches:
A method for analyzing one or more conditions of a transportation pathway, the method comprising: obtaining, using a visual imaging device of an inspection system, image data reproducible as a plurality of images of the transportation pathway, each of the plurality of images being reproducible as an image of a portion of the transportation pathway, each portion of the transportation pathway having an associated location along a length of the transportation pathway; 
analyzing, using one or more processors of the inspection system, the image data to determine a first plurality of metrics indicative of a condition of ballast of the transportation pathway at each of the associated locations, wherein the first plurality of metrics includes one or more of a texture of the ballast and a color of the ballast; and generating a first graph, using the determined first plurality of metrics, that is indicative of the condition of the ballast of the transportation pathway at each of the associated locations (Chung: Figs. 3-3A, an image-based monitoring and detection system for track/rail faults that has multiple imagers, locating device and others on a railcar; image data taken on the track run is transmitted to a remote device for analyzing; Figs. 4A-I, various defects or faults are identified through the image analysis; Figs.5-5A, the system is calibrated before image taking (step 310), images are taken and GEO-Tagged (through GPS or GPS with time data to track the location and distance travelled [0087]-[0090]), and stored for later analysis (steps 320-325);  the image process first locates target object, e.g. rail track in images (335) then goes through series steps 340-430 for various faults (i.e. metrics of indicative faults); once all images are processed, anomaly record is generated and stored at step 380, and reports/warnings may generated and presented in step 398 and is further 3illustrated in Fig. 6).
Chung does not teach explicitly on reports of location vs. faults. However, Singh teaches (Singh: [0146]- [0147], various location/position determination methods; [0151]- [0154], image data may be divided into predetermined smaller image size corresponding to the location and distance covered; [0189]- [0200], a reporting tool that can report and alert amoralities vs. locations, which various graph forms can be seen in Stuart: p11, p32-38 and p44).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chung with reports of location vs. faults as further taught by Singh and Stuart. The advantage of doing so is to provide a railroad track surveying system that is autonomous, efficient and low cost (Singh: [0004]- [0011]).
Chung teaches to detect various faults/defects and generate warnings and reports on these detects/faults, e.g. in Fig. 4. Chung does not teach explicitly on specific 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chung with display graphs as further taught by Massetti. The advantage of doing so is to provide railway measurement system with enhance accuracy (Massetti: Background).
Chung does not illustrate explicitly using texture and color to indicate ballast conditions. However, Prasongpongchai teaches (Prasongpongchai: section III, railway fasten, ballast, and others are illustrated through variations of illumination changes, textures and colors).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chung with using texture and color to indicate ballast conditions as further taught by Prasongpongchai. The advantage of doing so is to provide automatic railway inspection system that enhances accuracy with reduced time and labor cost (Prasongpongchai: Abstract).
Regarding Claim 2, Chung as modified teaches all elements of Claim 1. Chung as modified further teaches:
The method of claim 1, wherein the analyzing includes identifying one or more regions of interest within each of the plurality of images and analyzing the identified one or more regions of interest to determine the first plurality of metrics indicative of the image process identifies objects from images, and further identifies interest regions based on types of faults to detect).
Regarding Claim 4, Chung as modified teaches all elements of Claim 1. Chung as modified further teaches:
The method of claim 1, wherein the first graph includes a first axis indicative of a value of the determined first plurality of metrics and a second axis indicative of each of the associated locations along the transportation pathway (Stuart: p11, p32-38 and p44).
Regarding Claim 5, Chung as modified teaches all elements of Claim 1. Chung as modified further teaches:
The method of claim 1, wherein the imaging device and the one or more processors are coupled to a transport device configured to move along the transportation pathway (Chung: Figs3-3A, on a railcar).
Regarding Claim 6, Chung as modified teaches all elements of Claim 1. Chung as modified further teaches:
The method of claim 5, further comprising: transmitting the generated first graph to a remote device that is not coupled to the transport device such that the first graph can be displayed on the remote device; and deleting the image data subsequent to the transmitting (Chung: Figs. 3-3A; for a modern electronic system, image processing can be performed on measurement side or remote side, and data can be stored or deleted after the processing, which is entirely depending on design specifications
Regarding Claim 7, Chung as modified teaches all elements of Claim 1. Chung as modified further teaches:
The method of claim 1, wherein each of the associated locations along the length of the transportation pathway is a predetermined distance from a previous one of the associated locations along the transportation pathway, wherein the predetermined distance is between about 6 inches and about 3 feet (Stuart: p11, a graph is generated on foot by foot).
Regarding Claim 16, Chung as modified teaches all elements of Claim 1. Chung as modified further teaches:
The method of claim 1, further comprising responsive to determining that a first one of the first plurality of metrics at a first one of the associated locations is greater than a predefined threshold, overlaying a symbol on the first graph at a position corresponding to the first associated location, wherein the first graph is a two-dimensional line graph (Stuart: p11, p32-38 and p44).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200156676 A1 (Chung), in view of US 20170106885 A1 (Singh) and in further view of Stuart, Cameron, Autonomous Track Geometry Measurement System, USDOT April 24, 2017 (Stuart), EP 1186509 B1 (Massetti), Prasongpongchai, T., Chalidabhongse, T.H. and Leelhapantu, S., 2017, September. A vision-based method for the detection of missing rail fasteners. In 2017 IEEE International Conference on Signal and Image Processing Applications (ICSIPA) (pp. 419-424). IEEE (Prasongpongchai) and US 20140314276 A1 (Wexier). 
Regarding Claim 8, Chung as modified teaches all elements of Claim 1. Chung as modified teaches (Chung: Figs. 4-5, a calibration process). However, Chung as modified does not teach explicitly on calibration and measurement process based on pixel distance. However, Wexier teaches:
The method of claim 1, further comprising: calibrating the inspection system such that the one or more processors are configured to determine one or more distances within each of the plurality of images, the calibrating including: obtaining, from the imaging device, a first image including an object having a known length; analyzing the first image to determine a number of pixels associated with the known length of the object; and based on the analyzing, assigning a distance to each pixel in the first image (Wexier: Figs. 5-9, a method to use know object(s) to obtain reference pixel sizes to determine dimension of target objects).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chung as modified with calibration and measurement process based on pixel distance as further taught by Wexier. The advantage of doing so is to provide a mechanism to measure distances related to a target object depicted in an image to save time and cost (Wexier: Abstract).
Claims 9, 11-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200156676 A1 (Chung), in view of US 20170106885 A1 (Singh) and in further view of Stuart, Cameron, Autonomous Track Geometry Measurement System, USDOT April 24, 2017 (Stuart), EP 1186509 B1 (Massetti), Prasongpongchai, T., Chalidabhongse, T.H. and Leelhapantu, S., 2017, September. A vision-based method for the detection of missing rail fasteners. In 2017 IEEE .
Regarding Claims 9, 18 and 20, Chung as modified teaches all elements of Claims 1, 17 and 19 respectively. Chung as modified further teaches:
The method of claim 1, wherein the transportation pathway is a railroad including one or more running rails, one or more conductor rails, one or more conductor rail covers, one or more cross-ties, ballast, joints, welds, fasteners, one or more switches, or any combination thereof (Chung: Figs. 4-5A; Chung uses measured objects to compare standard/good-condition objects to identify faults in many places, which in the same way it can detect objects that can be detect from images that have record on the database).
Chung does not illustrate explicitly on using several specific faults to detect. However, Puttagunta teaches (Puttagunta: [0105], detecting many common faults).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chung as modified with using several specific faults to detect as further taught by Puttagunta. The advantage of doing so is to provide a mechanism to provide ability to audit and augment the backend asset information from newly collected data, automatically, in real-time or offline (Puttagunta: [0008]- [0018]).
Regarding Claim 11, Chung as modified teaches all elements of Claims 1/9. Chung as modified further teaches:
The method of claim 9, further comprising: analyzing, using the one or more processors of the inspection system, the image data to determine a second plurality of 
Regarding Claim 12, Chung as modified teaches all elements of Claims 1/9. Chung as modified further teaches:
The method of claim 9, further comprising: analyzing, using the one or more processors of the inspection system, the image data to determine a second plurality of metrics indicative of a second condition of the transportation pathway, wherein the second condition is a condition of the one or more conductor rail covers and the first plurality of metrics is indicative of a distance between the one or more conductor rail covers and the surface of the one or more conductor rails at each of the associated locations (Chung: Figs. 4-5A and Puttagunta: [0105]).
Regarding Claim 13, Chung as modified teaches all elements of Claims 1/9. Chung as modified further teaches:
The method of claim 9, further comprising: analyzing, using the one or more processors of the inspection system, the image data to determine a second plurality of metrics indicative of a second condition of the transportation pathway, wherein the second condition is a drainage condition of the railroad and the second plurality of rail bed erosion and damage from water or flood and Puttagunta: [0105]).
Regarding Claim 14, Chung as modified teaches all elements of Claims 1/9. Chung as modified further teaches:
The method of claim 9, further comprising: analyzing, using the one or more processors of the inspection system, the image data to determine a second plurality of metrics indicative of a second condition of the transportation pathway, wherein the second condition is a vegetation condition and the second plurality of metrics is indicative of a volume of vegetation within a right of way of the railroad at each of the associated locations (Puttagunta: [0105]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649